



FIRST AMENDMENT TO NOTE MODIFICATION AGREEMENT
This FIRST AMENDMENT TO NOTE MODIFICATION AGREEMENT (this “First Amendment”) is
made and entered into as of March 24, 2020, by and among Sonic Foundry, Inc., a
Maryland corporation (the “Company”) and Mark Burish, an individual (the
“Noteholder”), with reference to the following facts:
A. On February 28, 2019, the Company entered into a Note Purchase Agreement (the
"Note Purchase Agreement") with the Noteholder. The terms and conditions of the
Note Purchase Agreement were authorized and approved by the Company's Special
Committee of Disinterested and Independent Directors.
B. The Note Purchase Agreement provided for subordinated secured promissory
notes in an aggregate original principal amount of up to $5,000,000. Pursuant to
the Note Purchase Agreement, the Noteholder acquired from the Company (a) on
each of January 4, 2019, January 31, 2019, and February 14, 2019, promissory
notes, each in an aggregate principal amount of $3,000,000 (the "Initial Notes")
and (b) on each of March 13, 2019, and April 4, 2019 promissory notes, each in
an aggregate principal amount of $1,000,000 (the "Additional Notes" and together
with the Initial Notes, collectively, the "Existing Notes").
C. The Existing Notes accrue interest at the variable per annum rate equal to
the Prime Rate (as defined) plus four percent (4.00%). The outstanding principal
balance of the Existing Notes, plus all unpaid accrued interest and unpaid
obligations, are due and payable on February 28, 2024 (the "Maturity Date").
Pursuant to the terms of the Existing Notes, (i) principal installments of
$100,000 are payable on the last day of each month end beginning with the month
ending August 31, 2020 and continuing through the Maturity Date, and (ii)
accrued interest payments are payable on the last day of each month.
D. On November 22, 2019, the Company and the Noteholder entered into a Note
Modification Agreement (the “Note Modification Agreement”), pursuant to which
the terms of the Existing Notes were modified by deferring interest payments due
at the end of each calendar month beginning April 30, 2019 and continuing
through and including July 31, 2020, in an amount which will be determined based
on the variable interest rate of the Existing Notes (the “Deferred Interest
Amount”).
E. The Note Modification Agreement further provided that the Deferred Interest
Amount will be added to the principal amount due on the Existing Notes and shall
be paid on the Maturity Date.
F. Pursuant to Section 2.2 of the Note Purchase Agreement, a payment of $25,000
was due and payable on February 28, 2020, and such payment has not been made.
G. The Company and the Noteholder desire to further modify the terms of the Note
Purchase Agreement by deferring the $25,000 payment due on February 28, 2020
pursuant to Section 2.2 of such Note Purchase Agreement (the “Deferred
Anniversary Payment Amount”), and the Noteholder agrees to waive all defaults
arising therefrom.
H. The Company and the Noteholder agree that the Deferred Anniversary Payment
Amount shall be added to the principal amount due on the Existing Notes and
shall be paid on the Maturity Date.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
SECTION 1. Section 2.2 of the Note Purchase Agreement is hereby amended to add
the following provision at the end of such paragraph:
“Notwithstanding the foregoing, the payment of $25,000 otherwise due on February
28, 2020 pursuant to this Section shall not be due or payable on such date. In
lieu thereof, such amount of $25,000 (the “Deferred Anniversary Payment Amount”)
shall be added to the principal due and shall be payable on the maturity of the
Notes, whether by acceleration or otherwise.”


SECTION 2. The Company hereby represents and warrants to Noteholder as follows:
(a) Incorporation. The Company is a corporation duly organized and validly
existing and in good standing under the laws of State of Maryland.
(b) Authorization. All corporate action on the part of the Company, its officers
and directors necessary for the authorization, execution, delivery and
performance of all obligations of the Company under this First Amendment has
been taken, and this First Amendment constitutes a binding and enforceable
obligation of the Company.
SECTION 3. The Noteholder hereby reaffirms each of the representations and
warranties made him in Article 7 of the Note Purchase Agreement entered into by
him in connection with the purchase of the Existing Notes. The Noteholder hereby
waives any default arising out of the Company’s failure to make the $25,000
payment as set forth in Recital F.





--------------------------------------------------------------------------------







SECTION 4.


a) This First Amendment shall be governed by the internal laws of the State of
Maryland,     without     regard to conflict-of-law principles.
(b) This First Amendment constitutes the sole understanding of the parties with
respect to the subject matter hereof.
(c) This First Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which
together shall constitute one and the same instrument.
(d) Except as amended hereby, each Existing Note shall remain in full force and
effect in accordance with its terms.
(e) Nothing in this First Amendment shall effect or alter any of the terms or
conditions of that certain Subordination Agreement entered into by the
Noteholder with the Company and Partners for Growth V, L.P., which Subordination
Agreement shall remain in full force and affect in accordance with its terms.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this First Amendment
as of the date first indicated above.


SONIC FOUNDRY, INC.,
 
 
 
By:
 
/s/ Michael Norregaard
Name:
 
Michael Norregaard
Title:
 
Chief Executive Officer
 
 
 



 
 
 
By:
 
/s/ Mark Burish
Name:
 
Mark Burish
 
 
 










